Case 19-00972   Doc 1   Filed 10/15/19   Entered 10/15/19 10:36:57   Desc Main
                           Document      Page 1 of 5
Case 19-00972   Doc 1   Filed 10/15/19   Entered 10/15/19 10:36:57   Desc Main
                           Document      Page 2 of 5
Case 19-00972   Doc 1   Filed 10/15/19   Entered 10/15/19 10:36:57   Desc Main
                           Document      Page 3 of 5
Case 19-00972   Doc 1   Filed 10/15/19   Entered 10/15/19 10:36:57   Desc Main
                           Document      Page 4 of 5
Case 19-00972   Doc 1   Filed 10/15/19   Entered 10/15/19 10:36:57   Desc Main
                           Document      Page 5 of 5
